Citation Nr: 1215676	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-35 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular disability rating based on individual unemployability (TDIU).

2.  Entitlement to an extraschedular TDIU. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was previously before the Board in July 2010, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Board determined that the issue of a TDIU was raised by the record as part and parcel of the Veteran's increased rating claim for his service-connected migraine headaches.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a December 2011 Supplemental Statement of the Case (SSOC), the RO/AMC denied the request for TDIU benefits.  The case was then returned to the Board for further appellate review.

After the final Supplemental Statement of the Case was issued in December 2011, the Veteran submitted additional materials, but did not indicate that he waived initial RO consideration of any of this material.  Specifically, he included portions of his service treatment records and his VA and private medical records related to treatment for nonservice-connected disorders.  As this evidence is either duplicative of that which was already of record, or does not have a bearing on the issue of entitlement to TDIU benefits decided and remanded herein, this evidence is not pertinent and a remand for initial review of the evidence by the RO is not required.  See 38 C.F.R. § 20.1304(c) (2011).   

In July 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

During much of the pendency of the Veteran's claims, he was represented by a private attorney, R.J., Esq.  This appears to be the case based on a VA Form 21-22a ("Appointment of Individual As Claimant's Representative") dated in 2007.  The Veteran exercised his right to revoke R.J.'s representation of him when he indicated that he no longer wanted this individual as his representative in a March 2012 statement, however.  See 38 C.F.R. § 14.631(f)(1) (2011).  He did not subsequently obtain another representative.  As such, no representative is identified herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of extraschedular TDIU benefits being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following:  headaches, rated as 10 percent disabling from June 1, 2001, and as 30 percent disabling from May 19, 2003; cervical spine disability, rated as 20 percent disabling from June 1, 2001, and as 30 percent disabling from January 20, 2010; arthritis of the right hand, rated as 10 percent disabling from May 23, 2003; and arthritis of the left hand, rated as 10 percent disabling from May 23, 2003.  

2. The combined rating for the Veteran's service-connected disabilities was 40 percent prior to May 23, 2003, and 60 percent beginning on this date.  


CONCLUSION OF LAW

The criteria for a schedular TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a) (2011).  These duties are not applicable, however, when the law and not the evidence is dispositive of a claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim "); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  The ensuing discussion reveals that the issue of the Veteran's entitlement to a schedular TDIU lacks legal merit.  Therefore, VA's duty to notify and duty to assist are inapplicable, and no further discussion regarding them is necessary.

The Claim for Schedular TDIU

The Veteran seeks a schedular TDIU.  He contends that he is unemployable due to his service-connected cervical spine, migraine headaches, and bilateral hands disabilities.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities is, rated at 100 percent pursuant to the rating schedule.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the rating schedule if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Currently, the Veteran is service-connected for the following disabilities: headaches, rated as 10 percent disabling from June 1, 2001, and as 30 percent disabling from May 19, 2003; cervical spine disability, rated as 20 percent disabling from June 1, 2001, and as 30 percent disabling from January 20, 2010; arthritis of the right hand, rated as 10 percent disabling from May 23, 2003; and arthritis of the left hand, rated as 10 percent disabling from May 23, 2003.  His combined service-connected disability rating was 40 percent prior to May 23,2003, and 60 percent beginning on this date.  See 38 C.F.R. § 4.25.  The minimum percentage rating requirements of 38 C.F.R. § 4.16(a) thus clearly have not been met.  Having failed to satisfy this requirement, the Veteran is not entitled to a schedular TDIU.  It accordingly is unnecessary to consider whether he has satisfied the second requirement for this benefit.  Accordingly, the claim for a schedular TDIU is denied.


ORDER

Entitlement t a schedular TDIU is denied.


REMAND

The Veteran also seeks entitlement to an extraschedular TDIU.  This issue is remanded for the reasons discussed below.

Where the Veteran does not meet the percentage rating requirements for a schedular TDIU discussed above, he still may be deemed totally disabled on an extraschedular basis.  It must be determined that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration, as the Board cannot assign a TDIU rating on this basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board reiterates in order to be considered for a TDIU on an extraschedular basis, the matter must first be referred to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).  In the Board's July 2010 Remand, it requested that the RO/AMC consider whether such referral was warranted.  On remand, the RO issued a Supplemental Statement of the Case (SSOC) in December 2011, which determined that consideration for an extraschedular rating was not warranted because the evidence did not show that the Veteran's service-connected disabilities alone rendered the Veteran unemployable.  However, in view of the evidence of record, as described below, the Board finds that the RO's determination was premature and that referral for consideration of an extraschedular TDIU rating is warranted under the circumstances of this appeal.
 
On his application for TDIU benefits (VA Form 21-8940), the Veteran reported that he last worked in June 2008.  He stated that he previously worked as a consultant and a construction manager.  The Veteran further reported that he attempted to obtain employment in the construction field as recently as 2009.

Additionally, on a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) received in September 2010, the Veteran reported that he was self employed as a construction manager until 2008.  

In a November 2002 letter, the Veteran's private physician G.M.S, M.D. opined that the Veteran was totally incapable of doing any work related activities as a result of his service-connected disabilities. 

In an April 2005 letter, Dr. G.M.S. described the Veteran's medical disorders, to include his service-connected cervical spine and migraine headaches, as well as nonservice-connected bilateral shoulder, bilateral knees, and low back disorders.  Dr. G.M.S. stated that the Veteran's condition continued to deteriorate over the previous three years to the point where he was incapable of doing any manual labor whatsoever.  The physician noted that the Veteran previously worked as a contractor and that he was incapable of doing this type of work.  He further commented that the Veteran's condition had deteriorated such that he was limited to sedentary activities with respect to his neck, shoulders, hands, and knees.

Dr. G.M.S. submitted an additional letter in support of the Veteran's claim in September 2009.  The physician relayed the Veteran's report of diffuse arthritic pain, pain in his upper thoracic and lumbar spine, and difficulty holding objects in his hands due to pain and numbness.  According to the physician, the Veteran's condition had gotten worse to the point where he was unable to do anything with any degree of efficacy during the previous year and a half.  He also noted the Veteran's complaints of being unable to stay in the same position for very long due to his service-related medical problems.

In October 2009, the Veteran submitted a letter from his previous employer, P.F.P.L.C., in which the employer stated that he had known the Veteran for fifteen years and that the Veteran was employed with the company for approximately two years.  He reported that the Veteran was unable to perform his previous work tasks due to his drastic health changes.  He specifically noted the Veteran's report of severe headaches, back pains, and arthritis in his neck and back; reportedly, the Veteran was unable to bend and stretch to get his job done.  Because of the Veteran's health problems, the employer stated that the Veteran was unable to work as he did when he was first hired and that his employment was terminated.  

The Veteran submitted an August 2010 letter from his private chiropractor, in which the medical professional essentially opined that the Veteran's decreased range of motion in his cervical and lumbar areas had diminished to where he could not perform his work duties; the chiropractor concluded that the Veteran was unemployable.

In September 2010, a representative from employer G.C. reported that the Veteran had applied to the company for employment and that the Veteran was very knowledgeable of the construction field.  He stated, however, that the Veteran was unable to perform the duties required for employment due to his arthritis of the neck, hands, and back.  Therefore, he determined that the Veteran was not suitable for employment with the company.

Also associated with the claims file is a September 2010 letter from the president of M.M.S.C., Inc., in which he reported that the Veteran applied for construction employment with the company.  He stated that he had known the Veteran for a number of years and found him to be a capable superintendent.  However, the president determined that the Veteran was not suitable for employment with the company due to his arthritis affecting his neck, back, and hands, and his migraine headaches.  

In support of his claim, the Veteran submitted a September 2010 letter from his primary care physician, Dr. J.N.R. The physician reported that he reviewed the Veteran's chart extensively.  He noted that the Veteran continued to have headaches and pain in his hands, which did not allow him to work.  Dr. J.N.R. also noted that the Veteran's condition had deteriorated to the point where he was unable to play his guitar.  The physician essentially opined that the Veteran was disabled to do any work due to his headaches and bilateral hand disabilities.  

The Veteran's former employer P.F.P.L.C. provided additional information regarding the Veteran's employment in a November 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  The employer reported that the Veteran worked from June 2008 to September 2008 as a manager of quality control and delivery.  The Veteran explained his health conditions to his employer and was scheduled for part-time employment.  His employment was terminated when the business closed in September 2008.

The Veteran underwent a VA general medical examination in December 2010, at which time the claims file was reviewed.  The examiner noted that he was service-connected for the disabilities indicated above.  He also noted that the Veteran had nonservice-connected disorders, to include diabetes mellitus and a cardiac disorder.  The Veteran reported that he had retired in 2000, but that he had previously worked as a construction manager and a musical and comedy entertainer.  The Veteran reported that he retired due to a cardiac disorder, and due to his neck and back pain.  Following a clinical examination, the examiner concluded that the Veteran's service-connected disabilities effected his usual occupation, as he experienced pain and had difficulty with carrying and lifting.  The examiner opined that the Veteran's service-connected headaches, cervical spine, and bilateral hand disabilities deemed him unable to participate in employment that required physical labor, but that sedentary labor would be feasible.  The examiner reiterated that the Veteran's service-connected disabilities made it difficult for him to perform physical labor and that the Veteran would be better suited for a desk type position.  He noted that the Veteran had multiple nonservice-connected conditions that also prevented him from participating in physical labor.  The examiner stated that sedentary employment would be feasible, but not recommended due to a nonservice-connected aneurysm condition.  

In this appeal, evidence of record shows that the Veteran's service-connected disabilities, coupled with consideration of his educational background and work experience, may well preclude him from securing and following substantially gainful employment.  The medical and lay evidence recited above shows that his difficulty lifting and carrying, as well as his headaches, cervical spine, and bilateral hand pain, interferes substantially with his ability to work in physically-demanding jobs such as those reflected in his work history involving the construction field.  The RO's reliance on the medical evidence indicating that the Veteran's employability is also impacted by his nonservice-connected low back and cardiac disorders to deny a TDIU benefit here appears misplaced in as much as it ignores the medical evidence indicating that he is unemployable solely due to his service-connected disabilities.  Indeed, private physicians Drs. G.M.S. and J.N.R. opined in their November 2002 and September 2010 letters that the Veteran is unemployable due to his service-connected disabilities.  Given this evidence, the record reasonably raises the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).

Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As this is the case in this instance, referral to the Director of the Compensation and Pension Service is warranted for further consideration of whether an extraschedular TDIU should be awarded.  A remand is necessary to accomplish this action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall review the claims file and undertake any development indicated.  This shall include, but is not limited to, (i)obtaining and associating with the claims file updated VA treatment records regarding the Veteran and (ii) obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, the RO/AMC shall refer to the Director of the Compensation and Pension Service the issue of whether an extraschedular TDIU should be awarded to the Veteran.

3.  Then, the RO/AMC shall readjudicate the Veteran's claim for entitlement to an extraschedular TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


